In this suit R. E. Sherrill and R. C. Montgomery, executors of the estate of W. A. Black, deceased, as plaintiffs, sought recovery against G. W. Thomason of a judgment removing cloud from the title of certain land alleged to belong to said estate. W. T. Sarrels, sheriff of Haskell county, was made a party defendant because of injunctive relief prayed for, with reference to the sale of the land by said officer. G. W. Thomason, among other things, asserted a cross-action seeking to establish title to the land. The trial court, after having overruled exceptions to the pleadings, upon a nonjury trial of the case upon its merits, gave judgment in favor of the plaintiffs decreeing a removal of the cloud from title and gave judgment against the defendant Thomason upon his cross-action. G. W. Thomason appealed, the appeal having been perfected by an appeal bond upon which B. H. Thomason, J. A. Thomason, Y. L. Thomason, and Chas. McGregor are sureties.
No briefs have been filed in the case, and exercising our right and power of election as between dismissing the case for the want of prosecution and of affirming the judgment in the absence of a showing in the record of fundamental error, we have examined the record, and, finding that same discloses no fundamental error, it is our opinion that the judgment of the court below should in all things be affirmed, which is accordingly so ordered.
GRISSOM, J., disqualified and not sitting.